LOAN AGREEMENT
(CTMGT Williamsburg, LLC – Loan Acquisitions)


THIS LOAN AGREEMENT (this “Agreement”) is made and entered into by CTMGT
WILLIAMSBURG, LLC, a Texas limited liability company (“Borrower”), CTMGT, LLC, a
Texas limited liability company (“CTMGT”), Centamtar Terras, L.L.C., a Texas
limited liability company (“Centamtar Terras;” Centamtar Terras and CTMGT are
referred to herein each, as a “Guarantor” and collectively, as the
“Guarantors”), for the benefit of UNITED DEVELOPMENT FUNDING IV, a Maryland real
estate investment trust (“Lender”), to be effective as of September 27, 2011
(the “Effective Date”), on the terms and conditions and for the mutual
considerations expressed herein.


ARTICLE 1 - OBLIGATIONS


1.1           Note.  This Agreement is executed pursuant to a loan from Lender
to Borrower in amount not to exceed $16,407,805.00, evidenced by a Secured
Promissory Note dated the Effective Date (the “Note”) issued by Borrower payable
to the order of Lender, in the original principal amount of $16,407,805.00.


1.2           Definitions.  As used herein, the term “Note,” “Obligation” and/or
“Liability” shall be deemed to mean each and all of the foregoing and any and
all other obligations, whether now existing or hereafter arising, of Borrower to
Lender of whatever nature, in connection with the Note and all agreements
securing the Note.  As used herein, the term “Loan” shall mean the Loan by
Lender to Borrower, as described in Article 1.1 above.  As used herein, the term
“Loan Documents” shall mean (capitalized terms are defined elsewhere herein)
this Agreement, the Note, the Guaranty Agreement of each Guarantor, the
Collateral Assignments, the Allonges, the Estoppels, the Company Certificates of
Borrower and each Guarantor, the Financial Statement Certifications of Borrower
and each Guarantor, all Advance Requests, the Financing Statements, and such
other instruments evidencing, securing, or pertaining to the Loan as shall, from
time to time, be executed and delivered by Borrower, Guarantors or any other
party to or for the benefit of Lender pursuant to this Agreement.


1.3           Funding.  All draws under the Loan will be funded subject to the
Lender’s approval and to the covenants and conditions of this Agreement.  Lender
will not be required to fund against any collateral unless said collateral is
and remains acceptable to Lender. Principal sums repaid under the Note are
subject to redraws by Borrower as Lender may approve. No more than the face
amount of the Note will be outstanding at any one time.


1.4           Use of Proceeds.  Borrower shall use the proceeds of advances
under the Note solely to purchase all of the lender’s right, title and interest
in one or both of the following loans that are secured by certain real property
in Fate, Rockwall County, Texas (each a “Collateral Loan” and collectively, the
“Collateral Loans”):  that certain Promissory Note dated as of January 25, 2007,
executed by MU Williamsburg, LLC, a Texas limited liability company (“MU
Williamsburg”) to the order of Premier Bank, as endorsed to Bank of Commerce,
then to Borrower, in the original principal amount of $21,862,500.00 (the
“Construction Loan”), and that certain Promissory Note dated as of January 25,
2007, executed by MU Williamsburg to the order of Premier Bank, as endorsed to
Providence Bank, then to Borrower, in the original principal amount of
$5,908,818.00 (the “Land Loan”).


1.5           Interest.  Borrower shall pay to Lender interest on the aggregate
unpaid principal balance of all advances made by Lender from time to time
outstanding, for the actual period such funds are outstanding, at an annual
interest rate and on such terms as are set out in the Note.


1.6           Conditions to Advances.  The obligations of Lender to make each
advance shall be subject to the fulfillment of the following conditions
precedent:


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page1

 
 
 

--------------------------------------------------------------------------------

 


(a)           Borrower shall have executed and delivered to Lender an Advance
Request appropriate draw request and certification in form and content
acceptable to Lender (an “Advance Request”);


(b)           each Guarantor shall have executed and delivered to Lender a
guaranty agreement in form and content acceptable to Lender (each, a “Guaranty
Agreement”);


(c)           Borrower and each Guarantor shall have executed and delivered to
Lender a certificate in form and content acceptable to Lender attesting to the
accuracy and completeness of its constituent documents, its existence and good
standing in the state of Texas, and the authority resolutions of its governing
body (each, a “Company Certificate”);


(d)           Borrower and each Guarantor shall have executed and delivered to
Lender a certification of its most recent financial statements (each, a
“Financial Statement Certification”);


(e)           All of Borrower’s and the Guarantors’ representations and
warranties delivered in connection herewith are and shall be true and correct in
all material respects as though made on and as of such borrowing date, and no
event has or will have occurred, and is or will be continuing, or would result
from such advance, which constitutes or would constitute an Event of Default (as
defined herein), or which with notice or lapse of time or both will or would
constitute an Event of Default (unless waived by or cured to the satisfaction of
Lender);


(f)           The amount of the requested advance plus all prior unpaid advances
does not exceed amounts available for draws under this Agreement;


(g)           Lender’s obligations to lend hereunder have not been terminated
pursuant to any provision hereof;


(h)           No Event of Default exists, and no event has occurred and no
condition exists which, with the lapse of time or notice or both, could become
an Event of Default;


(i)           No legal proceeding is pending or threatened against Borrower or
any Guarantor which might, in the reasonable opinion of Lender, have a material
adverse effect upon the business, operations, or financial condition of Borrower
or any Guarantor, or the collateral for the Loan;


(j)           No Default shall exist or have occurred, and no condition shall
exist which with the lapse of time or notice or both would become a Default,
under any note evidencing a Collateral Loan (a “Collateral Note”) or any of the
loan documents or security instruments related to the Collateral Note
(collectively, the “Collateral Loan Documents”);


(k)           The consummation of such advance shall not violate any applicable
provision of any law;


(l)           Lender has received the following in connection with the
Collateral Loans against which an advance is requested, in form and content
acceptable to Lender:


(i)           The original of each Collateral Note with originals of all prior
allonges and endorsements executed with respect thereto;


(ii)           Originals or copies of all Collateral Loan Documents;


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 2

 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           An original, fully executed (if necessary by law or requested by
Lender) and recordable assignment of any UCC financing statement of each lien
instrument securing each Collateral Note, naming Lender as the secured party,
which assignment may be recorded or filed in the appropriate recording office at
Lender’s sole discretion;


(iv)           An original, fully executed allonge endorsed to Lender (each, an
“Allonge”) for each Collateral Note, in the form attached hereto as Exhibit A;


(v)           An original, fully executed and recordable Collateral Assignment
of Loan Documents (a “Collateral Assignment”) for each Collateral Loan in the
form attached hereto as Exhibit B, which Collateral Assignment may be recorded
in the Real Property Records of Rockwall County, Texas at Lender’s sole
discretion; and


(vi)           An original, fully executed Estoppel Certificate and Agreement
(an “Estoppel”) from MU Williamsburg regarding each Collateral Loan in the form
attached hereto as Exhibit C.


1.7           Origination Fee.  Immediately upon demand of Lender, Borrower
shall pay to Lender an “Origination Fee” (herein so called) in the amount of
$164,078.05, which Origination Fee is charged by Lender in consideration of its
origination of the Loan.


ARTICLE 2 – COLLATERAL; SECURITY INTEREST


2.1           Collateral.  The obligations of Borrower shall be secured by the
Collateral Notes and the Collateral Loan Documents securing each Promissory Note
and all property which secures, either directly or indirectly, the payment and
performance of the Indebtedness and the Obligations, including, without
limitation each Collateral Note, the Collateral Loan Documents, and all accounts
equipment, inventory, general intangibles, securities, and personal property,
wherever located, in which Borrower now has or at any time hereafter has or
acquires any right, title or interest, and all proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto (collectively, the “Collateral”).  The security interests and liens of
Lender against the Collateral must be perfected in favor of Lender in such forms
as Lender shall require from time to time.


2.2           Security Interest.  Borrower hereby pledges, assigns and grants to
Lender a continuing first priority security interest in all of Borrower’s right,
title and interest in and to all of the Collateral to secure the prompt and
complete payment and performance when due of all of the Indebtedness and all of
the Obligations.


2.3           Borrower Remains Liable.  Notwithstanding anything to the contrary
contained herein, (a) Borrower and each Guarantor and other obligor shall remain
liable under the contracts and agreements which are included in the Collateral
and shall perform all of its respective duties and obligations thereunder to the
same extent as if this Agreement had not been executed, and (b) Lender shall not
have any obligation or liability under any of the contracts and agreements
included in the Collateral by reason of this Agreement or the other Loan
Documents, nor shall Lender be obligated to perform any of the obligations or
duties of Borrower, any Guarantor or any other obligor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 3

 
 
 

--------------------------------------------------------------------------------

 

2.4           Authorization to File Financing Statements.  Borrower hereby
irrevocably authorizes Lender at any time and from time to time to prepare and
file one or more financing statements (and any continuation statements and
amendments thereto) describing the Collateral whether or not the Borrower’s
signature appears thereon.


2.5           Documentation.  Borrower shall execute such security agreements,
assignments, transfers, endorsements, financing statements and other
documentation as may be requested or required by Lender, on such terms as Lender
shall require, and shall secure said subordinations, estoppels and other
agreements, on such terms and from such parties as Lender shall require.


2.6           Review/Inspection.  Lender shall have the right to review and
inspect each Collateral Note, the Collateral Loan Documents and the acquisition
documents. In the event that Lender is not satisfied with any Collateral Note,
Collateral Loan Documents or acquisition documents for any reason, Lender may
refuse to advance funds for the purchase of such Collateral Note.


ARTICLE 3 - COVENANTS, REPRESENTATIONS AND WARRANTIES OF BORROWER


Borrower hereby covenants, agrees, represents and warrants:


3.1           Title.  Borrower holds or immediately following the execution
hereof or the advance of funds hereunder, as applicable, will acquire (free of
any adverse claims, security interest, mortgage, pledge, lien, conditional sale
agreement, or encumbrance of any kind whatsoever except as expressly allowed
herein) good and merchantable title to the Collateral.


3.2           Other Liens.  Borrower shall not execute any financing statement,
security agreement, mortgage, pledge, agreement, or obligation purporting to
include the Collateral, nor shall Borrower suffer or permit any lien or
encumbrance of any kind whatsoever to be hereafter claimed or created on any of
the Collateral other than those requested by Lender or as expressly allowed
hereunder.


3.3           Location.  The Collateral is composed of original promissory notes
and deeds of trust, which shall be endorsed and delivered to Lender. Lender
shall be deemed a holder thereof for purposes of possession and perfection. All
notes shall be with recourse against Borrower.


3.4           Dispositions.  Borrower shall not, without the written consent of
Lender, in any manner whatsoever, abandon, sell, contract to sell, exchange,
pledge, hypothecate, lease, encumber, transfer, assign, release or otherwise
dispose of the Collateral or any interest or right therein or thereto (any such
transaction, a “Disposition”).  Without limiting the generality of the
foregoing, all rights to release all or any part of the real and personal
property and assets covered by the security interests and liens of the
Collateral Loan Documents are vested in Lender and in no event shall Borrower
have any right or authority to release all or any part of same from the security
interests or liens of the Collateral Loan Documents, unless Lender so consents
in writing and then, such release shall be upon such terms and for such release
price as is acceptable to Lender in its sole discretion (the “Release Price”).


3.5           Insurance.  Borrower shall continuously maintain in full force and
effect insurance of such types and amounts with such amounts as may, from time
to time, be reasonably required and reasonably acceptable to Lender. Such
insurance shall contain such endorsements as Lender shall require. All property
and improvements securing the Collateral Notes shall be fully insured.


3.6           Taxes.  Borrower will duly pay and discharge all taxes,
assessments, and governmental charges owed or claimed to be owed by Borrower
prior to the date on which any penalty will attach thereto, except to the extent
that such taxes, assessments, and governmental charges shall be diligently
contested in good faith by appropriate proceedings.


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 4

 
 
 

--------------------------------------------------------------------------------

 


3.7           Material Change.  Within five (5) business days of such event,
Lender shall be notified in writing of any (a) change in the name in which
Borrower regularly does business; (b) event causing material loss or
depreciation in the  value of the Collateral or the real property securing same
(whether by casualty, actions by governmental authorities, loss of permits,
authorities, franchises, certificates, or rights or otherwise); (c) claim,
action, notice, suspension or proceeding which affects all or part of the
Collateral or the security interest created hereby or which could, in the event
of an unfavorable outcome, have a material adverse effect on the business and
financial affairs of Borrower or on the ability to fully perform and abide by
the terms, covenants, and conditions hereof, and (d) change in any material fact
or circumstance stated, covenanted, represented, or warranted herein or in any
of the documents contemplated hereby.


3.8           If the validity or priority of the security interest hereby
granted or of any of the rights, titles, liens or interests created or evidenced
hereby with respect to the Collateral or any interest therein or part thereof
shall (either directly or indirectly) be endangered, questioned or attacked, or
if any legal proceedings are instituted with respect thereto, Borrower will
diligently endeavor to cure same and will take all steps necessary for the
prosecution or defense of any legal proceedings.


3.9           Lender may (but shall not be obligated to) in its own name or in
the name of Borrower and in any event at the expense of Borrower, commence,
appear in or defend any action or proceeding purporting to affect the Loan
Documents, the Collateral, the real and personal property and assets covered by
the Collateral Loan Documents, or the respective rights or obligations of Lender
or Borrower.


3.10         Lender may (but shall not be obligated to) take in its own name or
in the name of Borrower and in any event at the expense of Borrower, such action
as Lender may at any time determine to be necessary or advisable to cure any
Default of Borrower or to protect the rights of Borrower or Lender, or to
protect the Collateral or the real and personal property and assets covered by
the Collateral Loan Documents.


3.11         Borrower shall hold Lender harmless against and from any loss,
cost, liability or expense (including but not limited to, reasonable attorneys’
fees) incurred in connection with any actions undertaken by Lender pursuant to
this Agreement.  All sums expended by Lender in performance of its rights under
this Agreement shall constitute additional obligations of Borrower to Lender;
shall be payable upon demand and shall be secured as other sums advanced
pursuant hereto.


3.12         Negative Covenants.  Borrower shall not, without the prior express
written consent of Lender:


(a)           Intentionally fail to pay when due any obligation to any supplier
of services, labor, or materials (other than failures due to legitimate disputes
being diligently protested);


(b)           Merge, consolidate, reorganize, or recapitalize with or into any
other entity;


(c)           Commit any act of bankruptcy (voluntary or involuntary);


(d)           Make any assignment for the benefit of creditors;


(e)           Surrender or commit any act causing the cancellation of a power,
license, franchise, permit, authority, right or certificate held by Borrower
necessary for Borrower to conduct its business as presently conducted;


(f)           Change or allow a change in the management, control or majority
ownership of Borrower;


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 5

 
 
 

--------------------------------------------------------------------------------

 


(g)           Make any investments outside the ordinary course of business; or


(h)           Make any acquisitions.


3.13         Authority and Compliance.  Borrower has full power and authority to
enter into this Agreement, to make the borrowing hereunder, to execute and
deliver the Note and to incur the obligations provided for herein, all of which
has been duly authorized by all proper and necessary corporate action.  No
consent or approval of the partners, members, stockholders or of any public
authority is required as a condition to the validity of this Agreement or the
Note, and Borrower is in compliance with all laws and regulatory requirements to
which it is subject.  Borrower is a limited liability company duly organized and
in good standing under the laws of the State of Texas and has the power to own
its property and carry on its business in each jurisdiction in which the
Borrower operates.  This Agreement constitutes, and the Note when issued and
delivered pursuant hereto will constitute, valid and legal binding obligations
of Borrower in accordance with their terms.


3.14         Litigation.  There are no proceedings pending or, to the knowledge
of Borrower, threatened before any court or administrative agency which will or
may have a material adverse effect on the financial condition or operations of
Borrower.


3.15         Certification.  Borrower shall, upon demand, certify to Lender that
no Event of Default shall have occurred and be continuing nor shall any event
have occurred or failed to have occurred which, with lapse of time or service of
notice or both, would constitute an Event of Default hereunder or in any
obligation of Borrower, to any third party.


3.16         Distributions.  Borrower shall make no distributions while the Loan
or any part thereof is outstanding or Lender and Borrower have any obligations
to each other under the Loan Documents.  Loan Document


3.17         Debt.  Any and all debt incurred by the Borrower shall be
subordinated to any debt between Borrower and Lender.


ARTICLE 4 - RIGHTS AND REMEDIES OF LENDER


4.1           Rights of Lender.  Lender may, at its election:


(a)           Upon the occurrence of a Default and the lapse of any notice and
opportunity to cure provided herein, exercise with reference to the Collateral
and the proceeds of the disposition thereof, any or all of the rights and
remedies provided in any of the Loan Documents or any or all of the rights and
remedies of a secured party after a default by a debtor under the Texas Business
and Commerce Code, or exercise any remedy provided in any document executed
pursuant hereto or otherwise related to any collateral or security or lien given
to secure any Obligation;


(b)           Take possession of all or any part of the Collateral and exclude
Borrower, their agents and representatives therefrom and having and holding the
same, may use, operate, manage, and control the Collateral and conduct the
business of Borrower and exercise all rights and powers of Borrower with respect
to the Collateral and/or Borrower’s business either in the name of Borrower or
otherwise;


(c)           Collect and receive all proceeds of disposition or all earnings,
revenues, rents, issues, profits and income of the Collateral, including, but
not limited to, sums coming due under the Collateral Notes;


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 6

 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Notify any account debtors/note makers to make payment direct to
Lender;


(e)           Hold, maintain, and preserve the Collateral;


(f)           Offset against any sums in an account at Lender; or


(g)           Upon the occurrence of a Default and the lapse of any notice and
opportunity to cure provided herein, exercise any right, option, power or remedy
provided in any document or agreement securing the Obligations or any of them.


4.2           Acceleration.  Upon the occurrence of an Event of Default, Lender
may, at its option, declare all obligations secured hereby immediately due and
payable with only the notice, if any, as provided in the Note or any related
document.


4.3           No Waiver or Exhaustion.  No rights, remedies, nor obligations
hereunder shall be affected or impaired in any way whatsoever by any (a)
release, indulgence, forbearance, renewal, extension, rearrangement or
modification of any indebtedness; (b) failure, refusal, delay or omission to
enforce any term, provision or condition hereof, or (c) surrender, compromise,
release, renewal, extension, exchange or substitution granted in respect to any
item of Collateral, part thereof or interest therein.


4.4           General Rights.  Regardless of whether or not a Default occurs or
exists, Lender shall have the right to (i) contact and confirm note balances
directly with each obligor of any part of the Collateral, (ii) audit the books
and records of Borrower relating to the Collateral, and (iii) undertake such
actions as Lender may desire to protect, confirm or otherwise collect on the
Collateral.


4.5           Default.  “Default” or “Event of Default” shall mean the
occurrence of any event set forth herein or in any other agreement securing or
referencing the Note, which would be deemed a failure of Borrower to comply with
any obligation or requirements or which is otherwise defined in any such
agreement as a “default” including without limitation the occurrence of any one
of the following:


(a)           Any indebtedness evidenced, governed or secured by any of the Loan
Documents is not paid when due, whether by acceleration or otherwise;


(b)           Any covenant in this Agreement or any of the other Loan Documents
is not fully and timely performed;


(c)           Any statement, representation or warranty in the Loan Documents,
any financial statements or any other writing delivered to Lender in connection
with the Loan is false, misleading or erroneous in any material respect;


(d)           Borrower, any Guarantor or any person obligated to pay any part of
the indebtedness evidenced, governed or secured by the Loan Documents:


(1)           does not pay its debts as they become due or admits in writing its
inability to pay its debts or makes a general assignment for the benefit of
creditors; or


(2)           commences any case, proceeding or other action seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any debtor relief laws; or


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 7

 
 
 

--------------------------------------------------------------------------------

 


(3)           in any involuntary case, proceeding or other action commenced
against it which seeks to have an order for relief entered against it, as
debtor, or seeks reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, (i) fails to obtain
a dismissal of such case, proceeding or other action within sixty (60) days of
its commencement, or (ii) converts the case from one chapter of the Federal
Bankruptcy Code to another chapter, or (iii) is the subject of an order for
relief; or


(4)           conceals, removes, or permits to be concealed or removed, any part
of its property, with intent to hinder, delay or defraud its creditors or any of
them, or makes or suffers a transfer of any of its property which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or makes
any transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or suffers or permits,
while insolvent, any creditor to obtain a lien upon any of its property through
legal proceedings which is not vacated within sixty (60) days from the date
thereof; or


(5)           has a trustee, receiver, custodian or other similar official
appointed for or take possession of all or any part of the Property or any other
of its property or has any court take jurisdiction of any other of its property
which continues for a period of sixty (60) days (except where a shorter period
is specified in the immediately following subparagraph;


(e)           The liquidation, termination, dissolution, or winding up of
Borrower or any Guarantor;


(f)           Belief by Lender that the prospect of payment or performance of
any obligation under any of the Loan Documents is impaired;


(g)           The occurrence of any material adverse change in the financial
condition of Borrower or any Guarantor, or the value of the Collateral, as
determined by Lender;


(h)           The sale, pledge, encumbrance or assignment of any of Borrower’s
membership interests or the withdrawal from or admission into it of any manager
or member without the prior written consent of Lender;


(i)           The sale, lease, transfer or other disposition of all or any
substantial part of Borrower’s or any Guarantor’s assets (now or hereafter
acquired) except that Borrower and each  Guarantor may each sell nonmaterial
assets no longer used or useful in its business and Borrower and each Guarantor
may each sell or lease other assets in the ordinary course of business as
presently conducted, provided that such sale or lease shall not be for less than
the fair market value of such assets or be on terms which are not commercially
reasonably (and said value or the reasonableness of such terms shall have been
determined by the governing body of such Borrower or Guarantor in good faith and
in the exercise of prudent business judgment), and provided further that such
sale or lease shall not constitute or give rise to a default under any agreement
to which Borrower or a Guarantor is a party or by which Borrower or a Guarantor
is bound;


(j)           The pledging, mortgaging, granting of a lien on or security
interest in, or other hypothecation or encumbrance of all or any substantial
part of Borrower’s  assets (now or hereafter acquired) except to secure
indebtedness to Lender;


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 8

 
 
 

--------------------------------------------------------------------------------

 


(k)           Any “default” or “event of default” not cured within the grace
period, if any, for such default or event of default (the terms “default” and
“event of default” have the meaning given to such terms in the agreements and
documents described below), shall occur under any credit agreement, loan
agreement, promissory note or other document evidencing, guaranteeing or
securing indebtedness to which Borrower or any Guarantor is a party as a
borrower, debtor, guarantor or other obligor; or


(l)           The death or disability of Mehrdad Moayedi.


ARTICLE 5 - REPORTS/INSPECTIONS/FINANCIALS


Borrower hereby covenants and agrees as follows:


5.1           Collateral Reports.  Borrower shall provide Lender by the fifth
(5) calendar day of each month for the prior month, a monthly aging of each
Collateral Note, a payment report on each Collateral Note, and a status report
of each Collateral Note. The report shall be in form and content as Lender shall
reasonably require.


5.2           Collateral Inspections.  Lender shall have the right at all times
to inspect all books and records relating to the Collateral, and Borrower shall
provide Lender access thereto as requested by Lender.


5.3           Financials. Borrower shall provide to Lender:


(a)           not later than the one hundred twenty (120) calendar day after the
last day of each fiscal year, audited financial statements prepared in
accordance with accounting principles acceptable to Lender, showing the
financial condition and results of operations for the fiscal year then most
recently ended, such records to include (without necessarily being limited to) a
balance sheet, cash flow statement, and a profit and loss statement;


(b)           quarterly financial statements (including but not limited to a
balance sheet, cash flow statement, and profit and loss statement) of Borrower
on or before forty-five (45) days after each end of each calendar quarter;


(c)           not later than the thirtieth (30) calendar day after the date
annual federal income tax returns are due each year, a copy of the federal
income tax return (including all schedules, attachments, and the like) as filed
with the Internal Revenue Service;


(d)           a quarterly compliance certificate indicating compliance with all
covenants of this Agreement, the Note, the Loan Documents, and any documents
associated therewith, on or before forty-five (45) days after each end of each
calendar quarter; and


(e)           promptly after Lender’s request, such other financial statements
as Lender may from time to time request.


In each instance the financial statements will be accompanied by each such
party’s certification that the financial statements present fairly each such
party’s financial condition and results of operation.


Borrower authorizes all federal, state, municipal, and other authorities to
furnish to the Lender, promptly after the Lender’s request, reports of
examinations, records, and other information relating to the Borrower’s
condition and affairs and any desired information from reports, returns, files,
and records of such authorities. Borrower will pay all of the Lender’s costs in
obtaining information contemplated by this paragraph.


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 9

 
 
 

--------------------------------------------------------------------------------

 


ARTICLE 6 - GENERAL TERMS AND CONDITIONS


6.1           Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing and shall be conclusively
presumed to have been given when presented personally or three (3) days after
having been deposited (in a receptacle maintained for the daily deposit and
pick-up of mail for the United States Postal Service) postage prepaid,
registered or certified, return receipt requested, addressed to the respective
addresses set forth with the signatures hereto.


6.2           Severability.  If any word, phrase, clause, paragraph, sentence,
part, portion or provision hereof or of the Loan Documents, Note, or any other
agreement or instrument entered into between the parties hereto or the
application thereof to any person, entity or circumstance is held to be invalid,
the remainder thereof shall nevertheless be valid as though it had been entered
into without such invalid word, phrase, clause, paragraph, sentence, part,
portion, provision or application.


6.3           Form and Substance.  All documents, certificates, insurance
policies, and other items required under this Agreement to be executed and/or
delivered to Lender shall be in form and content reasonably satisfactory to
Lender.


6.4           Captions.  The captions of this Agreement are inserted for
convenience of reference only and shall not in any manner be held to modify,
affect, limit, amplify or amend this Agreement in any respect.


6.5           Parties.  Whenever used herein, the terms “Lender” and “Borrower”
shall include the parties hereto and their respective successors, heirs,
personal representatives, transferees or assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, heirs, personal representatives, transferees or assigns.  It is
specifically understood and agreed that Lender may sell, assign or otherwise
transfer its rights hereunder.


6.6           Venue.  This Agreement is made and performable in all respects in
Dallas County, Texas, where venue is hereby laid for all purposes.


6.7           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which, executed by the parties, shall be deemed to be an
original, but all of which, taken together, shall constitute but one and the
same Agreement.


6.8           Other Documents.  Each party will, promptly on the request of the
other, correct any defect, error, or omission which may be discovered in the
contents of this Agreement or in the execution, acknowledgement, recording, or
maintenance of this Agreement or any agreement contemplated hereby and will
promptly execute and deliver any and all additional instruments as may be
reasonably requested.


6.9           Law.  This Agreement is made under and in contemplation of the
laws of the State of Texas and of the United States applicable to such
transactions and shall be construed and enforced in accordance therewith.


6.10           Costs and Expenses.  Borrower shall promptly pay when due all
costs and expenses required by this Agreement or incurred in connection with the
consummation of the transactions contemplated hereby including, without
limitation, (a) all taxes and assessments; (b) all filing fees; (c) all
reasonable fees and expenses of auditors and counsel to Lender, including fees
for preparation of this Agreement and related documents; (d) premiums for
casualty and liability insurance; (e) all other reasonable costs and expenses
payable to third parties incurred in connection with the consummation of the
transactions contemplated by this Agreement.


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 10
 

 
 
 

--------------------------------------------------------------------------------

 


6.11           Survival.  The covenants, representations, warranties and terms
hereof shall survive the funding of this Loan and the execution of all documents
contemplated hereby.


6.12           Conflicts.  In the event that the terms of this agreement
conflict with any other agreement executed in any way in connection with any
obligation, the agreement most specific to the transaction shall control.


6.13           Statutory Notice.  IN ACCORDANCE WITH SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, LENDER HEREBY NOTIFIES BORROWER THAT:


(a)           THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT
TO SUBSECTION (b) OF THIS SECTION SHALL BE DETERMINED SOLELY FROM THE WRITTEN
LOAN AGREEMENT, AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED
BY AND MERGED INTO THIS AGREEMENT.


(b)           THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT
TO SUBSECTION (c) OF THIS SECTION SHALL BE DETERMINED SOLELY FROM THE WRITTEN
LOAN AGREEMENT, AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED
BY AND MERGED INTO THIS AGREEMENT.


(c)           THE LOAN INSTRUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


[SIGNATURE PAGES FOLLOW.]


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 11

 
 
 

--------------------------------------------------------------------------------

 


EXECUTED this ____ day of September, 2011 to be effective as of the Effective
Date.


BORROWER:


CTMGT WILLIAMSBURG, LLC,
a Texas limited liability company


By:
Centamtar Terras, L.L.C.,
   
a Texas limited liability company,
   
its manager
         
By:
CTMGT, LLC,
     
a Texas limited liability company,
     
its manager
             
By:
  
     
Name:
  
     
Title:
  
 



Notice address:
1221 N. I-35 E, Suite 200
 
Carrollton, Texas 75006



GUARANTORS:


CENTAMTAR TERRAS, L.L.C.,
a Texas limited liability company,


By:
CTMGT, LLC,
   
a Texas limited liability company,
   
its manager
         
By:
  
   
Name:
  
   
Title:
  
 



Notice address:
1221 N. I-35 E, Suite 200
 
Carrollton, Texas 75006



CTMGT, LLC,
a Texas limited liability company


By:
  
 
Name:
  
 
Title:
  
 



Notice address:
1221 N. I-35 E, Suite 200
 
Carrollton, Texas 75006

 
Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 12

 
 
 

--------------------------------------------------------------------------------

 
 
LENDER:


UNITED DEVELOPMENT FUNDING IV,
a Maryland real estate investment trust


By:
  
 
Name:
  
 
Title:
  
 



Notice address:
1301 Municipal Way, Suite 200
 
Grapevine, Texas 76051



Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 13

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF ALLONGE


ALLONGE
 
THIS ALLONGE is hereby attached to and made a part of that certain Promissory
Note dated as of ________________ (as amended, restated, supplemented or
otherwise modified, the “Note”), executed by MU WILLIAMSBURG, LLC, a Texas
limited liability company, as the borrower, payable to the order of CTMGT
WILLIAMSBURG, LLC, a Texas limited liability company, which Note is in the
original principal amount of ____________________ and No/100 Dollars
($________________.00).
 
PAY TO THE ORDER OF UNITED DEVELOPMENT FUNDING IV, a Maryland real estate
investment trust, its successors and assigns, with recourse.
 
DATED effective as of ________________________, 2011.
 



 
CTMGT WILLIAMSBURG, LLC,
 
a Texas limited liability company
       
By:
Centamtar Terras, L.L.C.,
   
a Texas limited liability company,
   
its manager
         
By:
CTMGT, LLC,
     
a Texas limited liability company,
     
its manager
           
By:
  
     
Name:
  
     
Title:
  



Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 14

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF COLLATERAL ASSIGNMENT


After Recording, Return To:
United Development Funding IV
1301 Municipal Way, Suite 200
Grapevine, Texas 76051
Attn:  Melissa H. Youngblood


NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS:  YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.


STATE OF TEXAS
§
   
§
COLLATERAL ASSIGNMENT OF LOAN DOCUMENTS
COUNTY OF ROCKWALL
§
(CTMGT Williamsburg, LLC – __________ Loan Acquisition)

 
DEFINITIONS


The following terms shall have the meanings indicated, wherever these terms are
used in this instrument:
 
Effective Date:
The effective date of this instrument, which shall be ____________, 2011.
   
Assignor:
CTMGT Williamsburg, LLC, a Texas limited liability company
 
1221 N. I-35 E, Suite 200
 
Carrollton, Texas 75006
   
Assignee:
United Development Funding IV, a Maryland real estate investment trust
 
1301 Municipal Way, Suite 200
 
Grapevine, Texas 76051
   
Borrower:
MU Williamsburg, LLC, a Texas limited liability company
 
1221 N. I-35 E, Suite 200
 
Carrollton, Texas 75006
   
Collateral
 
Documents:
The Collateral Note, the Collateral Liens and the Collateral Loan Documents and
all rights, titles interests, liens, privileges and benefits (but not the
obligations) inuring to the benefit of the holder and owner of same.
   
Collateral Liens:
_______________________
   
Collateral
 
Loan Documents:
The agreements, documents and items described on Schedule 1 attached hereto
which were executed and delivered in connection with the Collateral Note.

 
Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 15

 
 
 

--------------------------------------------------------------------------------

 


Collateral Note:
_______________________
   
Loan Agreement:
Loan Agreement dated effective as of September 27, 2011, by and among Assignor,
Assignee, and certain guarantors pertaining to that certain loan (the “Loan”)
from Assignee to Assignor in the aggregate principal amount of $16,407,805.00.
   
Property:
The real property located in Fate, Rockwall County, Texas as more particularly
described on Exhibit A attached hereto and made a part hereof.



ASSIGNMENT


Assignor, for a good and valuable consideration paid to Assignor, the receipt
and sufficiency of which is hereby acknowledged, has TRANSFERRED and ASSIGNED,
and CONVEYED and by these presents TRANSFERS, ASSIGNS, and CONVEYS unto
Assignee, all of Assignor’s right, title and interest in and to the Collateral
Documents.  Assignor’s obligations under the Collateral Documents are not
assigned to Assignee, but are retained by Assignor.  Assignor shall remain
responsible for the full and faithful performance of all of Assignor’s covenants
and obligations under Collateral Documents, including without limitation, the
obligation to fund any remaining principal under the Collateral Note.   Assignor
shall indemnify and hold Assignee harmless from any claims or liability
resulting from any failure of Assignor to perform its obligations under the
Collateral Documents.  For all purposes Assignee is the legal owner and holder
of the Collateral Documents.  Accordingly, Assignee shall be the only party who
has standing to modify, release, terminate, or enforce the Collateral Documents.


This transfer is made to secure payment and performance of the “Obligations” (as
defined in the Loan Agreement) and upon full payment and performance of the
Obligations, this transfer shall be null and void and the Collateral, shall, at
the expense of Assignor, be re-transferred, without warranty or recourse, to
Assignor by Assignee.  Accordingly, Assignor hereby also grants unto Assignee a
security interest in the Collateral Documents.


Assignor hereby represents, warrants and agrees that (i) Assignor has the right,
power and capacity to execute and deliver this Collateral Assignment; (ii)
Assignor is the owner and holder of the Collateral Documents; (iii) Assignor is
receiving good and valuable consideration and a material benefit, directly and
indirectly in exchange making the assignments contained herein; and (iv) no
person, firm, corporation or other entity, other than Assignor, has any right,
title or interest in, to or under the Collateral Documents, or the liens,
security interests and remedies contained therein, the Collateral Documents are
transferred hereby to Assignee free and clear of any lines, security interests
or other encumbrances.


Upon the occurrence of an “Event of Default” (as defined in the Loan Agreement),
in addition to the rights and remedies provided Assignee in the Loan Agreement
and the other “Loan Documents” (as defined in the Loan Agreement), Assignee
shall be permitted to exercise all rights and remedies under the Collateral
Documents just as if Assignee was the original payee under the Collateral Note
and the original owner and holder of the Collateral Liens.  However, Assignee
shall have no liability or obligation to perform any covenant or obligation of
Assignor under the Collateral Documents. Furthermore, Assignee shall have all
rights and remedies as a secured party under Article 9 of the Texas Business and
Commerce Code.  Likewise, Assignee shall be entitled to avail itself of all such
other rights and remedies as may now or hereafter exist at law or in equity for
the collection of the amounts owing under the Collateral Documents and the
foreclosure of the security interest created hereby.  Assignee shall have the
right to resort to any remedy provided hereunder, or by any other law of Texas,
and such action shall not prevent the concurrent employment of any other
appropriate remedy or remedies.  Assignor authorizes Assignee, at Assignee’s
option, to collect and receipt for any and all sums becoming due upon the
Collateral Documents, such sums to be held by Assignee without liability for
interest thereon and applied toward the payment of the Obligations.  Assignee
shall have the full control of the Collateral Documents and shall have the
further right to release the lien or liens securing the Collateral Note, but
Assignee is under no obligation to make or enforce the collection of the
Collateral Note and the failure of Assignee from any cause to make or enforce
the collection thereof shall not in any way prejudice the right of Assignee to
thereafter make or enforce collection thereof or in any way affect the
Obligations hereby secured.


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 16

 
 
 

--------------------------------------------------------------------------------

 


EXECUTED this ____ day of September, 2011 to be effective as of the Effective
Date.


ASSIGNOR:


CTMGT WILLIAMSBURG, LLC,
a Texas limited liability company


By:
Centamtar Terras, L.L.C.,
   
a Texas limited liability company,
   
its manager
         
By:
CTMGT, LLC,
     
a Texas limited liability company,
     
its manager
             
By:
  
     
Name:
  
     
Title:
  
 





STATE OF TEXAS
)
 
)
COUNTY OF ___________
)



The foregoing instrument was ACKNOWLEDGED before me this ___ day of September,
2011, by ________________________, the _______________________ of CTMGT, LLC, a
Texas limited liability company, the manager of Centamtar Terras, L.L.C., a
Texas limited liability company, the manager of CTMGT Williamsburg, LLC, a Texas
limited liability company, on behalf thereof.



 
  
 
Notary Public
[SEAL]
 



Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 17

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FORM OF ESTOPPEL


ESTOPPEL CERTIFICATE AND AGREEMENT
(CTMGT Williamsburg, LLC - ______ Loan Acquisition)


Before me, the undersigned Notary Public, on this day personally appeared the
undersigned Affiant, who, upon oath, after being duly sworn, did depose and
state and warrant and represent and make the following assurances to United
Development Funding IV, a Maryland real estate investment trust (with its
successors and assigns, “Lender”), effective as of ___________, 2011 (the
“Effective Date”):


1.             This Estoppel Certificate and Agreement (this “Certificate”) is
given to Lender in order to induce Lender to acquire from CTMGT Williamsburg,
LLC, a Texas limited liability company (“Assignor”), an assignment of all of
Assignor’s right, title and interest in and to the documents executed in
connection with that certain construction loan (the “Collateral Loan”)
originated by Premier Bank, which bank was closed by the Missouri Division of
Finance and the Federal Deposit Insurance Corporation was named Receiver (“FDIC
Receiver”) for such bank on October 5, 2010, which Collateral Loan was assigned
by FDIC Receiver to ____________ (“Bank”) and by Bank to Assignor which now
holds the Collaeral Loan and which Collateral Loan is payable by MU
Williamsburg, LLC, a Texas limited liability company (“Borrower”), as evidenced
by the documents more particularly described on Schedule 1 attached hereto and
made a part hereof (collectively, the “Collateral Loan Documents”), which
Collateral Loan Documents include one or more promissory notes as described on
Schedule 1 (whether one or more, the “Collateral Note”), as collateral as
collateral for a loan from Lender to Assignor in the amount of $16,407,805.00.


2.             Assignor is the legal and equitable owner and holder of the
Collateral Loan Documents and all of the liens and security interests arising
thereunder, free and clear of any security interest, lien or claim by any other
party.  Assignor has the power and authority to transfer and assign the
Collateral Loan Documents to Lender.


3.             True and correct copies of all of the Collateral Loan Documents
have been provided to Lender, and none of the Collateral Loan Documents have
been modified or amended in any respect, except as shown in Collateral Loan
Documents provided to Lender, nor has any right, privilege or provision in any
of the Collateral Loan Documents been waived or released, except as shown in the
Collateral Loan Documents provided to Lender.


4.             The Collateral Loan Documents evidence all of the existing
agreements evidencing the Collateral Loan and are valid and enforceable
documents in accordance with their terms, except as may be limited by applicable
creditor’s rights laws.  The deed of trust liens securing the payment of the
Collateral Note are valid and in full force and effect, are fully enforceable
and constitute first and prior liens on the property described in such deed of
trust (the “Property”).  All other liens held by Assignor or otherwise that
affect the property that is encumbered by the Collateral Loan Documents are
subordinate and inferior to the liens securing the Collateral Note, and any such
other liens held by Assignor, if any, are hereby subordinated.


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 18

 
 
 

--------------------------------------------------------------------------------

 

5.             Assignor either (a) has no obligation to advance any additional
principal under the Collateral Note or the other Collateral Loan Documents or
(b) if Assignor has any obligation to advance any additional principal under the
Collateral Loan Documents, Assignor agrees that Lender shall have no obligation
whatsoever to advance any principal under the Collateral Note or any of the
Collateral Loan Documents.  Assignor shall remain liable to Lender and
responsible for the full and faithful performance of all covenants and
obligations under the Collateral Loan Documents.  Assignor has performed and
will perform all requirements as the owner and holder of the Collateral Loan
Documents.  On the Effective Date, the outstanding balance of the Collateral
Loan is $_____________, consisting of $____________ in outstanding principal and
$_____________ in accrued, unpaid interest that has not been compounded into
principal.


6.             Borrower has no defenses to or rights of offset or claims against
its obligations under the Collateral Note or the other Collateral Loan
Documents.  There is no indebtedness owing to Assignor or any related party that
is secured by any of the deeds of trust referenced in Schedule 1 (whether one or
more, the “Collateral Deed of Trust”) other than the indebtedness evidenced by
the Collateral Note, and Assignor has made no agreement to extend any further
credit to Borrower to be secured by the Collateral Deed of Trust.


7.             There are no outstanding liens, encumbrances, security interests
or claims of any kind against or in respect of the Collateral Note.  Assignor
has not waived or released any rights or remedies of the holder under the
Collateral Loan Documents.  The Collateral Loan Documents are in full force and
effect and are fully enforceable in accordance with their terms by Assignor.


8.             The foregoing statements are true and correct in all respects.


9.             The undersigned agrees to execute and deliver to Lender such
documents and instruments as may be requested by Lender to effectuate the
assignment of the Collateral Loan Documents to Lender and pay the costs incurred
thereby by Lender.


10.           Assignor understands and agrees that the assignment of the
Collateral Loan Documents to Lender is made with full recourse upon Assignor.


11.           Assignor acknowledges and agrees that Assignor has received and
will receive good and valuable consideration and a material benefit in exchange
for the warranties, representations and agreements made herein and the
conveyance of the Collateral Loan Documents to Lender.


12.           The undersigned acknowledges that Lender is relying upon this
Certificate in connection with the assignment of the Collateral Note and the
other Collateral Loan Documents as collateral for the Loan and would not make
such Loan without this Certificate.


[SIGNATURE PAGE FOLLOWS.]


Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 19

 
 
 

--------------------------------------------------------------------------------

 


EXECUTED this ____ day of ______________, 20___ to be effective as of the
Effective Date.


ASSIGNOR:


CTMGT WILLIAMSBURG, LLC,
 
a Texas limited liability company
     
By:
Centamtar Terras, L.L.C.,
   
a Texas limited liability company,
   
its manager
         
By:
CTMGT, LLC,
     
a Texas limited liability company,
     
its manager
             
By:
  
     
Name:
  
     
Title:
  
 



STATE OF TEXAS
)
 
)
COUNTY OF ______________
)



The foregoing instrument was ACKNOWLEDGED before me this ___ day of __________,
20___, by ________________________, the _______________________ of CTMGT, LLC, a
Texas limited liability company, the manager of Centamtar Terras, L.L.C., a
Texas limited liability company, the manager of CTMGT Williamsburg, LLC, a Texas
limited liability company, on behalf thereof.



     
Notary Public
[SEAL]
 



Loan Agreement - CTMGT Williamsburg, LLC - Loan Acquisitions
Page 20

 
 
 

--------------------------------------------------------------------------------

 